           Case 1:18-cv-00681-RJL Document 77 Filed 08/16/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

AARON RICH
                             Plaintiff,

      v.                                                Civil Action No. 1:18-cv-00681-RJL

                                                               Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                             Defendants.


                           JOINT MOTION FOR SCHEDULING ORDER

       During the July 31, 2019 status conference, the Court instructed the parties to submit a

joint proposed scheduling order. Dkt. 75 at 12:15-23. The parties have met and conferred and

jointly submit the agreed-upon Proposed Scheduling Order attached hereto, which the parties

respectfully request the Court enter.

Dated: August 16, 2019
/s/ Michael J. Gottlieb                             /s/ Philipp J. Harveyy
MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)           Philip J. Harvey (#252080)
WILLKIE FARR GALLAGHER LLP                          HARVEY & BINNALL, PLLC
1875 K Street NW, Washington, DC 20006              717 King Street, Suite 300
Tel: (202) 303-1442                                 Alexandria, Virginia 22314
Fax: (202) 303-2000                                 (703) 888-1943
mgottlieb@willkie.com                               (703) 888-1930 (fax)
                                                    pharvey@harveybinnall.com
JOSHUA P. RILEY (D.C. Bar No. 1026900)              Counsel for Defendant Edward Butowsky
MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
BOIES SCHILLER FLEXNER LLP
1401 New York Ave NW, Washington DC 20005
Tel: (202) 237-2727
Fax: (202) 237-6131
jriley@bsfllp.com
mgovernski@bsfllp.com
                                                    In his own capacity as Defendant and on
Attorneys for Plaintiff Aaron Rich                  behalf of Defendant AFM




                                              1
          Case 1:18-cv-00681-RJL Document 77 Filed 08/16/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE


        The undersigned counsel certifies that on August 16, 2019, the foregoing document was

(1) filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and (2) emailed to Defendants Matthew Couch and America First Media via

Defendant Couch at mattcouch@af-mg.com.        Defendants Couch and America First Media

consented in writing to receive filings via email pending registration to receive electronic

notification of filings.

        Dated: August 16, 2019

                                                                    /s/ Michael J. Gottlieb
                                             MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                     WILLKIE FARR GALLAGHER LLP
                                                 1875 K Street NW, Washington, DC 20006
                                                                      Tel: (202) 303-1442
                                                                      Fax: (202) 303-2000
                                                                   mgottlieb@willkie.com
